DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Kling et al. (U.S. Pat. App. Pub. 20140181003), hereinafter Kling.

Regarding exemplary claim 8, Kling disclosed a method for controlling identity information across multiple identity domains in a distributed identity infrastructure (managing, i.e., controlling, identity and access management (IAM) data, i.e., identity information, in an IAM domain space, i.e., distributed identity infrastructure, for heterogeneous IAM data sources, i.e., multiple identity domains, ¶[0010]), comprising:
transmitting first identity information from a first identity domain to an identity information control system (retrieving IAM data from an IAM data source, ¶[0057]), wherein the first identity information comprises a first format (IAM data generated/compiled in a unique/proprietary format, i.e., first format, ¶[0040], [0041], [0044]);
using the identity information control system to translate the first identity information from the first format to a second format (transforming, i.e., translating, IAM data into IAM data formatted according to a common IAM data format, i.e., second format, ¶[0010], [0044]).

While Kling disclosed transforming IAM data, i.e., identity information, from a proprietary, i.e., first, format to a common, i.e., second, format, Kling did not disclose converting the data in the common format 
using the identity information control system to translate the first identity information from the first format to a second format and from the second format to a third format;
sending the first identity information in the third format from the identity information control system to a second identity domain; and
replacing second identity information in the second identity domain with the first identity information (claim 8; similarly recited in claims 1 and 15).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441